Case 2:19-cv-11314-ILRL-KWR Document1 Filed 06/21/19 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

JERMAINE MEALY, SR., and * CIVIL ACTION NO:
LATASHA MEALY individually

and on behalf of the minor JB

VERSUS * JUDGE:

CANAL INSURANCE COMPANY,

BARNES TRANSPORTATION

SERVICES, INC., TRIAD

FREIGHTLINER OF GREENSBORO,
INC., and RONALD MANN * MAGISTRATE JUDGE:

COMPLAINT

NOW INTO COURT, through undersigned counsel, come Claimants, JERMAINE
MEALY, SR., and LATASHA MEALY individually and on behalf of the minor JB,
individuals of the full age of majority and domiciliaries and citizens of the State of Louisiana, who
respectfully represent: |

1.

This court has subject matter jurisdiction pursuant to 28 USC 1332 (Diversity Jurisdiction)
since the value of the claim exceeds $75,000, exclusive of interests and costs, and because this
action is brought by individuals who are citizens of a different state than the defendants.

2.
Venue is proper in this district pursuant to 28 USC 1391 as the incident at issue occurred

in this district.

 
Case 2:19-cv-11314-ILRL-KWR Document1 Filed 06/21/19 Page 2 of 7

Made defendants herein are:

A. CANAL INSURANCE COMPANY, a foreign insurance company, incorporated
by South Carolina, having it principal place of business located in Greenville, South
Carolina, and thus is a citizen of South Carolina who at all times relevant herein,
was authorized to do and doing business within the Eastern District of Louisiana,
including at the time of the incident at issue, and may be served with process by
serving its agent: Louisiana Secretary of State, 8585 Archives Avenue, Baton

Rouge, LA 70809;

B. BARNES TRANSPORTATION SERVICES, INC., a foreign corporation,
incorporated by North Carolina, having its principal place of business located in
Wilson, NC, and thus is a citizen of North Carolina who at all times relevant herein,
was authorized to do and doing business in the state of North Carolina, including
at the time of the incident at issue, and may be served with process by serving its
agent: Anthony Keith Barnes, 2309 Whitley Road East, Wilson, NC_27893;

Cc. TRIAD FREIGHTLINER OF GREENSBORO, INC., a foreign corporation,
incorporated by North Carolina, having its principal place of business located in
Greensboro, NC, and thus is a citizen of North Carolina who at all times relevant
herein, was authorized to do and doing business in the state of North Carolina,
including at the time of the incident at issue, and may be served with process by
serving its agent: Desmond G. Sheridan, 804 Green Valley Road, Suite 200,
Greensboro, NC_27408-7044; and
D. RONALD MANN, believed to be a person of the full age of majority and a citizen
of and domiciled in the State of North Carolina at all pertinent times herein,
including at the time of the incident at issue, and may be served by a process server
at 10828 Lancaster Store Road, Castalia, NC_ 27816-9598.
4,

Defendants, CANAL INSURANCE COMPANY, BARNES TRANSPORTATION
SERVICES, INC., TRIAD FREIGHTLINER OF GREENSBORO, INC., and RONALD
MANN, are liable jointly, severally and in solido unto claimants, JERMAINE MEALY, SR.,
LATASHA MEALY, and JB, in the full and true sum in an amount as is reasonable in the

premises, plus all costs of these proceedings and legal interest from date of the incident at issue

for the following reasons, to-wit:

 
Case 2:19-cv-11314-ILRL-KWR Document1 Filed 06/21/19 Page 3 of 7

5.

This claim arises as the result of a collision that occurred on or about July 8, 2018, and the
resultant injuries sustained by claimants, JERMAINE MEALY, SR., LATASHA MEALY, and
JB.

6.
| At the time of the collision at issue, CANAL INSURANCE COMPANY provided
insurance coverage for the liability of BARNES TRANSPORTATION SERVICES, INC.,
TRIAD FREIGHTLINER OF GREENSBORO, INC., and/or RONALD MANN, and/or
insurance coverage for the damages sustained by JERMAINE MEALY, SR., LATASHA
_MEALY, and JB as a result of the collision at issue.
7.

At the time of the collision at issue, BARNES TRANSPORTATION SERVICES, INC.
was an active North Carolina corporation engaged in business, and was the owner and/or operator
of the 2016 Freightliner tractor and trailer (hereinafter “eighteen wheeler”) involved in the
collision at issue herein.

8.

At the time of the collision at issue, TRIAD FREIGHTLINER OF GREENSBORO,
INC. was an active North Carolina corporation engaged in business, and was the owner and/or
operator of the 2016 Freightliner tractor and trailer (hereinafter “eighteen wheeler’) involved in

the collision at issue herein.

 
Case 2:19-cv-11314-ILRL-KWR Document1 Filed 06/21/19 Page 4 of 7

9.

At the time of the collision at issue, RONALD MANN was employed by BARNES
TRANSPORTATION SERVICES, INC., and was the driver of the eighteen wheeler involved
in the collision at issue herein. |

| 10.

In the alternative, at the time of the collision at issue, RONALD MANN was employed by
TRIAD FREIGHTLINER OF GREENSBORO, INC. and was the driver of the eighteen
wheeler involved in the collision at issue herein.

11.

On the date of the collision at issue, JERMAINE MEALY, SR. was operating a 2010
Lincoln Navigator, traveling in the left westbound lane on J-12 in the Parish of St. Tammany, State
of Louisiana, and was slowing for traffic in front of him, when suddenly and without warning,
RONALD MANN, who was also traveling in the left westbound lane on I-12, failed to stop for
traffic and struck the MEALY vehicle from the rear causing a chain reaction in which the MEALY
vehicle was propelled forward causing it to collide with the vehicle in front of him.

12.

At all times pertinent hereto, claimant, JERMAINE MEALY, SR., drove his vehicle
safely and with due prudence. In no way did claimant, JERMAINE MEALY, SR., contribute to
or cause the collision.
| 13.

JERMAINE MEALY, SR. was injured solely as a result of the negligence and/or fault on

the part of RONALD MANN and/or TRIAD FREIGHTLINER OF GREENSBORO, INC.

 
Case 2:19-cv-11314-ILRL-KWR Document 1 Filed 06/21/19 Page 5of 7

and/or BARNES TRANSPORTATION SERVICES, INC. in the following, non-exclusive,

particulars, to wit:

a. Negligently failing to maintain control of his vehicle;
b. Failing to maintain a proper lookout;
c. Traveling at an unreasonably dangerous speed for the traffic and/or roadway conditions as

they existed at the time of the collision;

d. Failing to do what should have been done so as to avoid the collision set forth herein;
e. Careless and/or negligent operation;
f. Violating any and all applicable laws, rules, regulations, and/or standards including, but

not limited to, La. R.S. 32:81;

g. Claimants invoke all legal presumptions including but not limited to the presumption of
liability of a motorist whose vehicle strikes another vehicle from the rear;

h. Negligent hiring, training, supervision and/or entrustment; and
1. All other acts of negligence and/or fault that will be shown at the trial of this matter.
14,

Upon information and belief, at all times pertinent hereto, defendant, RONALD MANN,
was working as an employee of defendant, BARNES TRANSPORTATION SERVICES, INC.,
and was driving said vehicle within the course and scope of his employment and with the
permission of his employer.

15.

In the alternative, upon information and belief, at all times pertinent hereto, defendant,
RONALD MANN, was working as an employee of defendant, TRIAD FREIGHTLINER OF
GREENSBORO, INC., and was driving said vehicle within the course and scope of his

employment and with the permission of his employer.

 
Case 2:19-cv-11314-ILRL-KWR Document1 Filed 06/21/19 Page 6 of 7

16.

Directly and solely as a result of the collision in question, claimant, JERMAINE MEALY,

SR., is entitled to recover all available damages, including, but not limited to:

a.

b.

Physical pain and suffering — past, present, and future;

Mental anguish and/or emotional distress — past, present, and future;
Disability and/or impairment — past, present, and future;

Lost Wages and/or loss of earning capacity - past, present, and future;
Loss of enjoyment of life — past, present, and future;

Medical expenses — past, present, and future; and

Any and all other damages which will be established at the time of trial.

17.

Directly and solely as a result of the collision in question, claimant, LATASHA MEALY,

is entitled to recover all available damages, including, but not limited to:

a.

b.

Physical pain and suffering — past, present, and future;

Mental anguish and/or emotional distress — past, present, and future;
Disability and/or impairment — past, present, and future;

Lost Wages and/or loss of earning capacity - past, present, and future;
Loss of enjoyment of life — past, present, and future;

Medical expenses — past, present, and future; and

Any and all other damages which will be established at the time of trial.

18.

Directly and solely as a result of the collision in question, claimant, JB, is entitled to

recover all available damages, including, but not limited to:

 
Case 2:19-cv-11314-ILRL-KWR Document 1 Filed 06/21/19 Page 7 of 7

€.

f.

Physical pain and suffering — past, present, and future;

Mental anguish and/or emotional distress — past, present, and future;
Disability and/or impairment — past, present, and future;

Loss of enjoyment of life — past, present, and future;

Medical expenses ~ past, present, and future; and

Any and all other damages which will be established at the time of trial.

WHEREFORE, claimants, JERMAINE MEALY, SR., and LATASHA MEALY

individually and on behalf of JB, pray for judgment in their favor, over and against CANAL

INSURANCE COMPANY, BARNES TRANSPORTATION SERVICES, INC., TRIAD

FREIGHTLINER OF GREENSBORO, INC., and RONALD MANN in the full and true sum

in amounts reasonable in the premises to be proven at the trial of this matter, plus the costs of these

proceedings and legal interest from the date of the incident at issue, and all other equitable and just

relief.

Respectfully Submitted,
GORDON McKERNAN INJURY ATTORNEYS

/s/ Brian C. Colomb

 

BRIAN C. COLOMB (Bar No. 25625)

1819 W. Pinhook Road, Ste 250

Lafayette, LA 70508

Telephone: 337-541-6584

Fax: 337-704-2805

brian@getgordon.com

ATTORNEYS FOR CLAIMANTS,

JERMAINE MEALY, SR., and LATASHA
MEALY individually and on behalf of JB

 
